FILED

 

 

UNITED sTATEs DIsTRlCT CoURT DEC 3 l 2018

FoR THE DISTRICT oF CoLUMBIA mem U-S- ”"S'.""‘.& Ba“k'“m€v

Cnurts forthe Dlstnct of Co|umbia
)
EDWARD THoMAs KENNEDY, )
)
Plaintiff, )
)

v. ) Civil Action No. 18-2694 (UNA)
)
UNITED sTATEs DIsTRICT COURT FoR THE )
MIDDLE DlsTRICT oF PENNSYLVANIA, er al.,)
)
Defendants. )
)
MEMORANDUM oPINIoN

 

The plaintiffs claims purportedly arose “in case 3118-cv-00777, in KENNEDY v.
EVANCHICK, in ECF document 23 titled ‘Order’ filed October lO, 2018, signed by Malachy E.
Mannion,” Compl. 11 3, filed in the United States District Court for the Middle District of
Pennsylvania. The order to which the plaintiff refers is that of Judge Mannion, who rejected the
plaintiffs challenge to Magistrate Judge Arbuckle’s order denying his motion to compel service
ofprocess. See Order, Kennedy v. Evanchl'ck, No. 18-cv-777 (l\/l.D. Pa. Oct. lO, 2018). The
plaintiff brings this action against Judge Mannion, Magistrate Judge Arbuckle, the Clerk of
Court and the court itself, see Compl. W 3, 6, for assorted harms for which the plaintiff demands
monetary damages, see id. W 47-48, 53-55, among other relief.

Judge Mannion and Magistrate Judge Arbuckle enjoy absolute immunity from liability
for damages for acts taken in their judicial capacities See Mirales v. Waco, 502 U.S. 9 (l99l)
(finding that “judicial immunity is an immunity from suit, not just from ultimate assessment of
damages”); Stump v. Sparkman, 435 U.S. 349, 364 (_1978) (coneluding that state judge was

“immune from damages liability even if his [decision] was in error”). Without question, a

judge’s order denying a motion to compel service is ajudicial action. See Thomas v. Wilkins, 61
F. Supp. 3d 13, 19 (D.D.C. 2014) (finding that “judge"s decision to file or deny a party’s motions
or requests is an action routinely performed by a judge in the course of litigation, and thus would
constitute ajudicial act immune from suit”), ajj”d, No. 14-5197, 2015 WL 1606933 (D.C. Cir.
Feb. 23, 2015). Absent any showing by the plaintiff that these judges’ “actions are taken in the
complete absence of alljurisdiction,” Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993)
(citation omitted), they are “immune from damage suits for performance of tasks that are an
integral part of the judicial process,” id. at 1461 (Citations omitted).

The Clerk of Court, too, is protected “It is well established that judicial immunity
‘extends to other officers of government whose duties are related to the judicial process.”’ Roth
v. King, 449 F.3d 1272, 1287 (D.C. Cir. 2006) (quoting Barr v. Matteo, 360 U.S. 564 569
(1959)). Accordingly, the plaintiffs claims against these defendants fail. “Clerks, like judges,
are immune from damage suits for performance of tasks that are an integral part of the judicial
process.” Sindram,‘986 F.2d at 1460. “The clerk or deputy clerk’s receipt and processing of a
litigant’s filings are part and parcel ofthe process of adjudicating cases,” Sz`bley v. U.S. Supreme
Court, 786 F. Supp. 2d 338, 344 (D.D.C. 2011), and claims against such employees properly are
dismissed, see Young v. Levz`tan, No. 1:18-CV-02045, 2018 WL 5817356, at *1 (D.D.C. Nov. 5,
2018).

The Court will grant the plaintiffs application to proceed in forma pauperis and will
dismiss the complaint An Order consistent with this orandum Opinion is issued separately

DATE; December §L 2018 %W/'/f" aj w

ted tes District Judge

 

